Exhibit 10(iii)


CONSULTING AND CONFIDENTIALITY AGREEMENT

        This Consulting and Confidentiality Agreement (“Agreement”) is entered
into this______ day of February, 2003, but shall become effective February 2,
2003. This Agreement is made by and between Gerald T. Wehrlin, an individual
residing at 7491 Monte Verde Lane, West Palm Beach, Florida 33412 (hereinafter
“Consultant” or “Mr. Wehrlin”); and National Fuel Gas Company with U.S. offices
at 10 Lafayette Square, Buffalo, New York 14203.

WITNESSETH:

        WHEREAS, Mr. Wehrlin has been employed by National Fuel Gas Company
and/or its various subsidiaries from August 16, 1976 through the date hereof,
and among other things, has worked with and provided advice and expertise on
matters relating to: 1) international energy investment opportunities,
2) domestic and foreign oil and gas exploration and development activities, and
3) the energy marketing business;

        WHEREAS, for purposes of this Agreement, “National Fuel” shall refer,
collectively, to National Fuel Gas Company, and all of its affiliates and/or
direct and indirect subsidiaries, including but not limited to Horizon Energy
Development, Inc. (“Horizon”) and Seneca Resources Corporation (“Seneca”);

        WHEREAS, National Fuel desires to retain Consultant to perform the
various tasks set out in Section 2. SCOPE OF WORK, set out below;

        WHEREAS, Consultant desires and has agreed to provide such services,
subject to the terms and conditions of this Agreement and agrees that he is not
otherwise entitled to the sums being paid under this Agreement, except as
provided herein;

        WHEREAS, during the course of Mr. Wehrlin’s employment with National
Fuel, Mr. Wehrlin had access to and became acquainted with National Fuel’s trade
secrets and confidential and proprietary information and materials, including
but not limited to investment plans and strategies;

        WHEREAS, during the course of Mr. Wehrlin’s employment with National
Fuel, Mr. Wehrlin was aware that the confidentiality of National Fuel’s trade
secrets and confidential and proprietary information was required to be
maintained by National Fuel’s employees;

        WHEREAS, during the course of Mr. Wehrlin’s employment with National
Fuel, Mr. Wehrlin was aware that National Fuel’s international energy investment
plans, oil and gas exploration and development activities, and other business
strategies were subject to restricted use and disclosure;

        WHEREAS, during the course of Mr. Wehrlin’s employment with National
Fuel, National Fuel took steps to protect its trade secrets and confidential and
proprietary information;

        WHEREAS, Mr. Wehrlin recognizes that National Fuel’s business and
goodwill are dependent upon National Fuel’s trade secrets and confidential and
proprietary information;

        WHEREAS, National Fuel will sustain great loss and damage if Mr. Wehrlin
discloses, utilizes or causes to be disclosed or utilized National Fuel’s trade
secrets and/or confidential and proprietary information to third parties or for
Mr. Wehrlin’s own benefit;

        WHEREAS, in the absence of this Agreement, National Fuel would not
otherwise continue to disclose such confidential and proprietary information to
Mr. Wehrlin, or permit access to the same by Mr. Wehrlin.

        NOW THEREFORE, in consideration of the premises, mutual covenants,
conditions, and terms to be kept and performed, the parties hereto agree as
follows:

        1.         TERM OF AGREEMENT. This Agreement shall become effective on
February 2, 2003, and continue for a period of two (2) years, subject to the
rights of earlier termination set forth below. This Agreement shall be renewable
at the option of the parties for successive 1 year periods, provided that the
parties have executed an agreement regarding the terms of such renewal at least
30 days prior to the end of the initial period or any successive period. Both
Consultant and National Fuel shall have the option, upon thirty (30) days
written notice, to terminate this Agreement at any time, for whatever reason,
including but not limited to National Fuel's decision to withdraw from, or
otherwise cease, operations in Western or Central Europe, whether partially or
wholly. In the event that Consultant fails to perform any of the terms and
conditions of this Agreement, National Fuel shall have the option to give notice
and immediately terminate this Agreement. Upon termination by either party
before February 2, 2004, Consultant shall be entitled to payment as follows:

(a)    if Consultant has worked less than or equal to sixty (60) days,
Consultant shall be paid an amount equal to $3,333 times each such day worked,
less the $100,000 paid on or about February 2, 2003; and   (b)    if Consultant
has worked more than sixty (60) days, in addition to the amount calculated under
Paragraph 1(a) above, Consultant shall be paid an amount calculated pursuant to
Paragraph 3(b) for each such excess day actually worked, provided the fees for
such excess days are not in dispute at the time of termination; and   (c)   
Consultant shall be entitled to reimbursement of expenses incurred through the
date of termination, provided the expenses are not in dispute at the time of
termination.


            Consultant agrees that all records furnished by National Fuel under
the terms of this Agreement shall be immediately forwarded to National Fuel upon
termination of this Agreement or upon Consultant’s business failure, bankruptcy,
receivership, etc.

        2.         SCOPE OF WORK. Consultant shall perform his obligations under
this Agreement for National Fuel (or such other direct or indirect subsidiary of
National Fuel, as may be directed by National Fuel) as an independent consultant
with the following specific duties:

(a)    provide certain consulting services, and   (b)    make recommendations to
Horizon, Horizon Energy Development, s.r.o. or National Fuel Gas Company related
to energy investment opportunities and any relevant duties with respect to
properties owned or projects in the Czech Republic, and   (c)    make
recommendations to Seneca or National Fuel related to oil and gas exploration
and development opportunities and any relevant duties with respect to properties
owned or projects in the United States and Canada.


In particular, a certain portion of Consultant’s time shall be devoted to the
ongoing operation of certain projects in the Czech Republic. Consultant shall
perform other tasks as National Fuel may prescribe from time to time provided
such tasks are consistent with Consultant’s obligations under this Agreement.
National Fuel will use its best efforts to assure that Consultant shall be given
access to information, and may discuss information and issues with certain
members of management (within the confidentiality provisions set forth herein),
in order that Consultant may carry out his obligations hereunder. Consultant
shall provide reports to the individual within the corporate structure of
Horizon or National Fuel and its affiliated companies that may be designated
from time to time. As of the effective date of this Agreement, Consultant shall
provide reports to Philip C. Ackerman, President of Horizon and President of
National Fuel Gas Company. Before asserting any written or oral representation
to third parties on behalf of National Fuel or any of its affiliated companies,
Consultant warrants and agrees that he will receive specific, prior approval
from an authorized officer of National Fuel.

        3.         COMPENSATION AND AVAILABILITY OF CONSULTANT.

 (a)    RATE OF PAYMENT. For the term of this Agreement, National Fuel shall pay
Consultant a retainer of $200,000. Such retainer shall be disbursed to
Consultant as follows:         (i)   On or about February 15, 2003, National
Fuel shall pay Consultant $100,000; and       (ii)   Subject to Paragraph 1
above, on or about February 15, 2004, National Fuel shall pay Consultant
$100,000.     (b)    AVAILABILITY. In consideration of the payment of the
retainer, Consultant shall make himself available to provide services to
National Fuel for up to sixty (60) days during the term of this Agreement. If
National Fuel requests and if Consultant agrees to provide services in excess of
sixty (60) days, National Fuel agrees to pay Consultant at the rate of $1,250
per day for each such excess day actually worked.     (c)    INVOICES SUBMITTED
BY CONSULTANT. Any invoices submitted by Consultant, for the purpose of being
paid for work completed as set forth in Paragraph 2 above, shall be for the sole
purpose of compensating Consultant for work fully and satisfactorily completed
hereunder.     (d)    All invoices submitted by Consultant shall be sent to
National Fuel Gas Company, to the attention of P.C. Ackerman, located at 10
Lafayette Square, Buffalo, New York 14203.     (e)    Within 30 days of receipt
of such invoices for work fully and satisfactorily performed under the
Agreement, National Fuel shall pay Consultant at the rate provided for herein.  
  (f)    National Fuel shall have the right to determine whether such invoices
submitted by Consultant are true and accurate only as to the amount of work that
is fully and satisfactorily completed.



        4.         BUSINESS AND TRAVEL EXPENSES. Consultant hereby understands
and agrees that National Fuel shall reimburse Consultant's normal reasonable
travel, lodging, long distance communication, computer connection, and out of
pocket expenses incurred in connection with performance of services hereunder.

        5.         CERTAIN BENEFITS. It is understood that National Fuel is not
required to provide or pay for life, medical, retirement or any other
compensation benefits to Consultant other than those benefits that are paid to
Mr. Wehrlin in his status as a retiree from National Fuel. Included in the
amounts payable under Paragraph 3 is an amount available to Consultant for the
payment by Consultant for his purchase of the life, medical, retirement and any
other compensation benefits required of Consultant by law, rule, order or
regulation of any governmental agency or authority. Consultant shall not be
eligible to participate in any benefit or compensation plan, practice, or
arrangement that National Fuel provides to its active employees. Notwithstanding
the foregoing, due to the domestic and international travel that may be required
of the Consultant hereunder from time to time, during the term of this Agreement
National Fuel shall arrange a rider on its Group Travel Accident Insurance
policy to cover Consultant while performing services hereunder at a benefit
limit of up to $375,000. Consultant agrees to provide to National Fuel a
completed beneficiary designation form with respect to this policy.

        6.         NO CHANGE IN PENSION BENEFITS. The providing of services by
Consultant hereunder, and the consulting time billed by Consultant shall neither
decrease, nor increase, the calculation or payment of pension or other
retirement benefits normally payable to Mr. Wehrlin as a result of his
retirement as of February 1, 2003.

        7.         TAXES.

(a)   Consultant shall be responsible for the payment of any and all local,
state and federal taxes, or other fees, imposed on the amounts made payable to
Consultant as a result of the services rendered hereunder.   (b)    Consultant
shall be responsible for the withholding and/or payment of any and all
applicable local, state and federal employment, payroll and/or income taxes
associated with any and all of Consultant's employees. Consultant agrees to
indemnify and hold harmless National Fuel for or from any failure, on the part
of Consultant, to withhold or remit such applicable taxes.   (c)    Upon request
by National Fuel, Consultant shall provide documented proof that the
above-referenced taxes were paid, as required.



        8.         INDEPENDENT CONTRACTOR. It is understood and agreed that, in
performing all work hereunder, Consultant shall be an independent contractor,
responsible for accomplishing the results contracted for under this Agreement,
and, as such, shall control the detail, manner and means of providing consulting
services pursuant to this Agreement. Accordingly, Consultant shall not be
required to work any particular schedule, but shall use his best efforts to meet
Horizon's and/or National Fuel's deadlines. Further, Consultant shall not,
within reason, be required to work at any particular location. However, National
Fuel shall provide reasonable and sufficient office space and clerical and
office services support when Consultant's presence is required at Horizon's
offices in the Czech Republic or at any of National Fuel's offices in North
America. Neither party shall in any way represent that it is an employer or
employee of the other party. In certain circumstances, as specifically
authorized by National Fuel, Consultant may act as an agent of Horizon. As an
independent contractor, Consultant is not authorized to make any contract,
agreement, warranty or representation on behalf of National Fuel, unless
specifically authorized to do so by National Fuel.

        9.         PROHIBITION AGAINST SUBCONTRACTING. Consultant shall not
subcontract out any of the work to be performed by it under this Agreement
without the prior written consent of National Fuel.

        10.         CONTRACTOR INDEMNITY CLAUSE. Consultant will indemnify and
hold National Fuel harmless from and against any and all loss, damage, injury,
suits, penalties, costs, liabilities and expenses (including, but not limited
to, legal expenses) arising out of any claim for loss of or damage to property,
including property of National Fuel or Consultant, liability to, injury to, or
death of any person, including an employee of National Fuel or Consultant,
caused by the negligent, reckless or intentionally tortious acts of Consultant,
or his officers, employees, subcontractors or other agents, including but not
limited to failure to comply with federal, state and local laws, ordinances and
regulations applicable to services to be performed hereunder and all other
applicable local, state and federal laws, ordinances and regulations. For
purposes of this paragraph only, "National Fuel" shall include National Fuel Gas
Company and all of its direct and indirect subsidiaries, along with any officer
or employee of these entities.

        11.        CONFIDENTIALITY.

          (a)    In performing his obligations under this Agreement, Consultant
shall maintain all information gathered, developed or communicated to the him by
Horizon or National Fuel or any of their directors, officers, employees or
agents, in connection with the work performed hereunder in a confidential
manner, whether or not identified as a trade secret or as proprietary and
confidential by Horizon or National Fuel. Consultant agrees that he will not
duplicate, distribute, disclose, or otherwise provide such information, or
National Fuel's trade secrets or proprietary and confidential information to
anyone without prior written authorization of Horizon or National Fuel. The
obligations created by this paragraph shall remain in effect indefinitely and
shall survive the termination of this Agreement.

          (b)    National Fuel's "trade secrets" and "confidential and
proprietary information" include, but are not limited to, any and all memoranda,
software, data bases, computer programs, interface systems, pricing and client
information, and records pertaining to National Fuel's methods or practices of
doing business and marketing its services and products, whether or not developed
or prepared by Consultant during the term of his employment with National Fuel
or in connection with his providing consulting service to National Fuel.
National Fuel's trade secrets and confidential and proprietary information also
includes "writing" or "writings" which shall mean and include all works,
expressed in words, numbers or other verbal or numerical symbols, regardless of
the physical manner in which they are embodied, including, but not limited, to
books, articles, manuscripts, memoranda, computer programs, computer software
systems, maps, charts, diagrams, technical drawings, manuals, video and audio
tape recordings, and photographs, whether or not developed or prepared by
Consultant during the term of his employment with National Fuel or in connection
with his providing consulting services to National Fuel. National Fuel's trade
secrets and confidential and proprietary information shall mean any information
or material not generally known to the public (other than by act of Consultant
or his representatives in breach of this Agreement) which gives the holder
thereof an opportunity to obtain an advantage over competitors without knowledge
of such information.

       12.         COMMUNICATIONS. All notices and other communications under
this Agreement shall be in writing and shall be given by hand delivery to the
other party or by registered or certified mail, return receipt requested,
postage prepaid, to the appropriate party at the addresses specified below or at
such other addresses as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(a)    With respect to Consultant:     7491 Monte Verde Lane   West Palm Beach,
Florida 33412   (b)    With respect to National Fuel:     P.C. Ackerman,
President   National Fuel Gas Company   10 Lafayette Square   Buffalo, NY 14203



        13.         AUDIT. National Fuel shall have the right, upon reasonable
notice, to examine and audit all of Consultant billings and all of the backup
support data for those billings. Consultant shall make available said
information to National Fuel, upon request, at the offices of National Fuel.

        14.         SOCIAL SECURITY AND FAIR LABOR STANDARDS. Consultant
covenants and agrees that it is bound by and will observe and perform all duties
required under the Social Security Act and the United States Fair Labor
Standards Act, and all other applicable local, state, and federal laws,
ordinances, and regulations.

        15.         EQUAL EMPLOYMENT OPPORTUNITY. The Equal Opportunity clause
in Section 202, Paragraphs 1 through 7 of Executive Order 11246, as amended; and
Section 503 of the Rehabilitation Act of 1973, 29 U.S.C.ss.793, as amended; and
Section 402 of the Vietnam Era Veterans Readjustment Assistance Act of 1974, 38
U.S.C.ss.ss.42l1-12; and the Americans with Disabilities Act of 1990, 42
U.S.C.ss.12101, et. seq., as amended, relating to equal employment opportunity;
and the implementing Rules and Regulations of the Office of Federal Contracts
Compliance Programs as set forth in 41 C.F.R. Chapter 60 are incorporated herein
by specific reference.

        16.         NON-WAIVER. Failure of either party to act or exercise its
rights under this Agreement upon the breach of any of the terms hereof by the
other party shall not be construed as a waiver of such a breach or prevent said
party from thereafter enforcing strict compliance with any or all of their terms
hereof.

        17.         NON-ASSIGNABILITY. The obligations of Consultant hereunder
are personal and cannot be assigned or delegated to subcontractors or employees.
National Fuel may not assign this Agreement without the express written consent
of Consultant. Said consent shall not be unreasonably withheld.

        18.         GOVERNING LAW. This Agreement shall be governed by the laws
of the State of New York without giving effect to the conflict of laws
provisions thereof.

        19.         SEVERABILITY. The provisions of this Agreement shall be
severable, and if any clause, sentence, paragraph, provision or other part
hereof shall be adjudged by any court of competent jurisdiction to be invalid,
such judgment shall not affect, impair or invalidate the remainder hereof, which
remainder shall continue in full force and effect.

        20.         CAPTIONS AND HEADINGS. The captions and headings herein are
for convenience only and are not to be construed as a part of this Agreement,
nor shall the same be construed as defining or limiting in any way the scope or
intent of the provisions hereof.

        21.         ENTIRE AGREEMENT. This Agreement contains and states the
entire agreement of the parties hereto and supersedes and cancels all prior
written and oral agreements and understandings with respect to the subject
matter of this Agreement. Any modification to this Agreement must be agreed upon
in writing and signed by both parties.

        22.         BINDING CONSIDERATION. Consultant understands, represents,
warrants, and agrees that the consideration provided under this Agreement is in
addition to anything of value to which he is entitled.

        23.         BINDING AGREEMENT. This Agreement is and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, heirs, executors, administrators and assigns. Consultant represents,
warrants and agrees that he has read, understands and intends to be bound by
this Agreement and its recitals, terms, conditions and representations. Philip
C. Ackerman, President of National Fuel, who executes this Agreement on behalf
of National Fuel, represents and warrants that he has all necessary power and
authority to do so.

           IN WITNESS WHEREOF, the parties hereto have made and entered into
this Agreement as of the date it has been executed by both parties.

NATIONAL FUEL GAS COMPANY GERALD T. WEHRLIN   By:  /s/  P. C. Ackerman/s/  G. T.
Wehrlin Name:  P. C. Ackerman  Title:  President  Date:________________________
Date: __________________________